Citation Nr: 0504598	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1973 to August 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The veteran 
indicated on his December 2002 VA Form 9 that he desired a 
Board hearing.  In January 2003 correspondence, he withdrew 
the hearing request.  In January 2004, the Board remanded 
this matter for additional development.  At that time the 
Board also referred to the RO the matter of entitlement to a 
rating in excess of 10 percent for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  Here, the veteran has recently submitted new medical 
evidence, (a September 2004 audiologic evaluation report from 
Dr. P. of the Ear Medical Group).  This evidence is pertinent 
to the matter at hand, has not been considered by the RO, and 
the appellant has not waived initial AOJ consideration of 
this evidence.   

In a statement received in December 2004, the veteran 
indicated that additional pertinent medical records regarding 
the severity of his hearing loss may be available.  
Specifically, he indicated that he was scheduled for a 
follow-up appointment with the Ear Medical Group on December 
15, 2004.  He submitted a signed VA Form 21-4142 consenting 
to the release of records from the Ear Medical Group.  
Records from this follow-up appointment, as well as any other 
records of pertinent medical treatment should be obtained 
prior to adjudication of this matter.

The veteran's last VA audiological examination was in July 
2002.  The veteran has consistently asserted that his hearing 
loss disability has grown more severe in recent years.  A new 
examination is indicated.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for hearing 
loss since his last VA examination in 
July 2002.  The RO should obtain complete 
copies of treatment records (those not 
already in the claims folder) from all 
identified sources.  Specifically noted 
in this regard are  medical records of 
treatment recently received at the Ear 
Medical Group, from Dr. P., in San 
Antonio, Texas. 

2.  The veteran should then be 
scheduled for a VA audiological 
evaluation (with audiometric studies) 
to determine the current severity of 
his bilateral hearing loss disability.  
His claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.   The 
examiner should explain in detail the 
rationale for the opinion given.

3.  The RO should then review the claim 
for a compensable rating for bilateral 
hearing loss (specifically including 
initial RO review of the evidence 
submitted without a waiver of such 
review).  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner. 



	 
	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


